Citation Nr: 1217133	
Decision Date: 05/11/12    Archive Date: 05/24/12

DOCKET NO.  08-35 000	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to service connection for a right elbow disorder.

2.  Entitlement to service connection for a left elbow disorder. 


REPRESENTATION

Veteran represented by:	Military Order of the Purple Heart of the U.S.A.


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M. Moore, Associate Counsel

INTRODUCTION

The Veteran served on active duty from April 1971 to May 1971.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a May 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri, which confirmed and continued the previous denials of service connection for flexion contracture of the right elbow and flexion contracture of the left elbow.  In July 2007, the Veteran submitted a notice of disagreement and subsequently perfected his appeal in November 2008.  His case is currently under the jurisdiction of the VA RO in Chicago, Illinois.

In April 2010, the Veteran presented sworn testimony during a Travel Board hearing in Chicago, Illinois, which was chaired by the undersigned Veterans Law Judge.  A transcript of the hearing has been associated with the Veteran's claims file.

In January 2011, the Board reopened and remanded the Veteran's claims of entitlement to service connection for right and left elbow disorders to the Appeals Management Center (AMC) for further evidentiary development, including asking the Veteran to identify any outstanding treatment records and providing the Veteran with a VA examination and opinion.  The Board is obligated by law to ensure that the AMC complies with its directives; where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  See Stegall v. West, 11 Vet. App. 268 (1998).

After reviewing the record, the Board finds that the AMC has not complied fully with the January 2011 remand directives, as discussed more fully below.  As such, these claims must be remanded yet again.  See Stegall, supra.  

The appeal is REMANDED to the RO via the AMC in Washington, DC.  VA will notify the Veteran if further action on his part is required.


REMAND

After a thorough review of the Veteran's claims file, the Board has determined that additional evidentiary development is necessary prior to the adjudication of the Veteran's claims of entitlement to service connection for right and left elbow disorders.

In the January 2011 remand, the AMC was ordered to provide the Veteran with a VA examination to address the etiology of his right and left elbow disorders.  The remand directive specified that the examiner shall review the claims file before rendering his opinion.  The Veteran was provided with a VA examination in February 2011.  The boilerplate "general remarks" section of the examination report states that the Veteran's claims file and service medical records were reviewed.  However, in the narrative portion of the report, the examiner emphasizes that he did not review the claims file or service medical records, stating "[a]gain, I have no c-file or service medical records to review."  In light of this statement, as well as the examiner's failure to specifically discuss any of the service treatment records, the Board finds it unlikely that he did review the claims file or service medical records, despite the standard statement in the "general remarks" section.  As such, the examination is inadequate to decide the claim and fails to comply with the Board's January 2011 remand directives.  See Stegall, supra; see also Barr v. Nicholson, 21 Vet. App. 303, 311-12 (2007) (When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).

Additionally, VA treatment records associated with the claims file since the time of the Board's January 2011 remand indicate that the Veteran has applied for disability benefits from the Social Security Administration (SSA).  See VA treatment record, November 2006.  It appears that the Veteran's SSA disability benefits application may be related to his complaints of left upper extremity problems.  Under the duty to assist, VA will make as many requests as are necessary to obtain relevant records from a Federal department or agency, to include SSA.  See 38 C.F.R. § 3.159(c)(2) (2011).  When VA has actual notice of the existence of records held by SSA that appear relevant to the claim before VA, VA has a duty to assist by requesting those records from SSA.  See Murincsak v. Derwinski, 2 Vet. App. 363, 369-70 (1992).  Thus, the AMC should attempt to obtain all relevant SSA records.

Accordingly, the case is REMANDED for the following actions:

1.  Obtain and associate with the claims file all SSA records regarding the Veteran's disability claim and any medical records relied upon to make its decision.  If, after making reasonable efforts, the AMC cannot locate these records, it must specifically document what attempts were made to locate the records, and indicate in writing that further attempts to locate or obtain any government records would be futile.  The AMC must then: (a) notify the Veteran and his representative of the records that it is unable to obtain; (b) explain the efforts VA has made to obtain that evidence; and (c) describe any further action it will take with respect to the claim.  The Veteran and his representative must then be given an opportunity to respond.

2.  Following completion of the above, the Veteran's claims file should be sent to the February 2011 VA examiner, if possible, for an addendum opinion.  Specifically, the examiner must review the entire claims file, including the service treatment records relating to the Veteran's in-service elbow complaints.  That such a review was conducted must be noted in the examination report.  The examiner should then provide an opinion on whether any diagnosed right or left elbow disorder was caused or aggravated (permanently increased in severity beyond the natural progression of the disorder) by his military service.  The Veteran may be recalled for examination, if deemed necessary.

If the February 2011 VA examiner is unavailable, the Veteran should be afforded an examination with an appropriate examiner in order to determine the nature and etiology of his right and left elbow disorders.  All indicated studies should be performed.  The claims folder must be provided to the examiner for review of pertinent documents therein in connection with the examination.  The examination report should reflect that such a review was conducted.

The examiner should specifically identify each of the Veteran's current right and left elbow diagnoses, and provide an opinion as to the likelihood that each diagnosis was caused or aggravated (permanently increased in severity beyond the natural progress of the disorder) by his active duty service.  

It would be helpful if the examiner would use the following language, as may be appropriate:  "more likely than not" (meaning likelihood greater than 50%), "at least as likely as not" (meaning likelihood of at least 50%), or "less likely than not" or "unlikely" (meaning that there is a less than 50% likelihood).

The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.  The examiner should provide a complete rationale for any opinion provided.

3.  After completing the above actions and any other development that may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claims of entitlement to service connection for a right elbow disorder and a left elbow disorder should be readjudicated.  If either of the claims remains denied, a supplemental statement of the case should be provided to the Veteran and his representative.  After they have had an adequate opportunity to respond, all issues properly on appeal should be returned to the Board for further appellate review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the Veteran until further notice.  However, the Board takes this opportunity to advise the Veteran that the conduct of the efforts as directed in this remand, as well as any other development deemed necessary, is needed for a comprehensive and correct adjudication of his claims.  His cooperation in VA's efforts to develop his claims, including reporting for any scheduled VA examination, is both critical and appreciated.  The Veteran is also advised that failure to report for any scheduled examination may result in the denial of a claim.  See 38 C.F.R. § 3.655 (2011).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2011).



_________________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  See 38 C.F.R. § 20.1100(b) (2011).


